EXHIBIT 10.6
 
CONSULTING & FINDER’S FEE AGREEMENT


THIS CONSULTING & FINDER’S FEE AGREEMENT (this “Agreement”), made as of this 1st
day of May 2014, is by and between Placer Del Mar Ltd., a Nevada corporation,
its subsidiaries, affiliates and successors (the “Company”), with its principal
place of business at 4045 Sheridan Avenue, Suite 443, Miami Beach, Florida
33140, and ZMAX Capital Corp., a Florida company (“Finder”), with its principal
place of business at 4045 Sheridan Avenue, Suite 443, Miami Beach, Florida
33140.


R E C I T A L S:


A.           The Company desires to retain Finder to provide certain financial
consulting services in order for the Company to expand its capital assets in
connection with certain proposed investment opportunities.


B. Finder and its employees and agents (hereinafter referred to as
“Consultants”) are prepared to provide certain financial consulting services to
the Company in accordance with the terms and conditions contained hereinafter.


NOW, THEREFORE, in consideration of the mutual promises set forth herein, the
parties hereto hereby agree as follows:


1.           Compensation.  If the Company successfully closes a private
placement of its securities (a “Transaction”) that involves a Prospect or
Prospects (as that term is defined below) first introduced to the Company by
Finder, or an affiliate or family member of such Prospect or Prospects
(hereinafter referred to as an “Investor”), Finder shall be paid as follows:


The Company shall pay a fee (the “Fee”) to Finder in cash equal to $50,000.


Payment shall be due and payable as to be agreed upon by the parties. All cash
compensation under this Agreement shall be paid to Finder.


2.           Company Discretion.  The Consultants understand and agree that the
Company, in its sole discretion, reserves the right to accept or reject, in
whole or in part, any offer by, or to withdraw any offer to, a Prospect
introduced by the Consultants to purchase the securities of the Company.


3.           Non-Exclusivity.  It is understood and agreed that the foregoing
shall not limit the Company’s ability to retain other brokers, finders and
consultants from time to time during the term of this Agreement to act as such
for the Company.
 
4.           Term of Agreement. This Agreement shall commence on the date of the
Company's execution and delivery of same and be for a term of one (1) year and
shall be renewable at the option of the parties upon written agreement. The
Company or Finder may terminate this Agreement at any time upon fifteen (15)
days written notice from one party to the other. Notwithstanding any termination
of this Agreement pursuant to the terms hereof or otherwise, if twelve (12)
months from the effective date of introduction to the Company of a Prospect, the
Company successfully closes a Transaction, the Company shall pay to Finder the
Fee, in accordance with the terms and provisions above.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Confidentiality. All financial and business information furnished
by the Company or its affiliates to the Consultants shall be retained by the
Consultants individually, their officers, directors, employees and agents on a
confidential basis, and shall be used only in connection with the preparation of
offering materials to be presented to the Prospects (the “Descriptive
Materials”) or as specifically authorized by the Company. The Consultants shall,
upon submission, execute individually such confidentiality and/or non-disclosure
agreements as are customary in engagements of this type.


6.           Indemnification.  The Company shall indemnify, defend and hold
harmless Finder, its officers, directors, stockholders, employees, and agents
from and against any cost, expense, liability or obligation in respect of any
securities of the Company sold in reliance upon any disclosures or information
contained in the Descriptive Materials and all exhibits thereto or any other
information (written or oral) constituting disclosures, representations or
covenants in respect of the Company, its business, financial condition and/or
prospects; it being understood that the Descriptive Materials and its contents
are and shall be based solely upon information supplied and approved in advance
by the Company and its affiliates. Finder, its officers, directors, employees
and agents shall indemnify, defend and hold harmless the Company and its
respective directors, stockholders, officers, agents, affiliates and employees
from and against any cost, expense, liability or obligation that results from
the bad faith, gross negligence, or unauthorized representations of Finder or
any Consultants or a breach of a material term of this Agreement by Finder or
any Consultants.


7.           Definitions.  The term “Prospect” or “Prospects” means and is
limited to any person or entity first introduced to the Company by Finder and
listed on Schedule A hereto.  Such Prospect shall be an “accredited investor,”
as defined in Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”), or a non-”U.S. person,” as defined in Regulation S under the
Securities Act, such status as determined by Finder and/or DW through their
reasonable efforts prior to such accredited investor or non-U.S. person being
presented to the Company as a Prospect.


8.           General.


(a) This Agreement has been entered into and shall be interpreted under and
governed by the laws of the State of New York, without regard to principles of
conflicts of law or rules thereof.  The parties consent to the personal
jurisdiction and venue in the state and federal courts located in New York.


(b)  If any part of this Agreement is found, or deemed by a court of competent
jurisdiction, to be invalid or unenforceable, that part shall be severed from
the remainder of this Agreement. Any modification of this Agreement will be
effective only if it is in writing and signed by the authorized signatories of
the parties to this Agreement.

 
2

--------------------------------------------------------------------------------

 

(c) This Agreement has been duly authorized and shall constitute a binding
obligation upon each of Finder and the Company enforceable in accordance with
its terms. This Agreement represents the entire agreement by and between the
Company and Finder and supersedes any and all other agreements, whether oral or
written, with respect to the Agreement.


(d) This agreement calls for the professional services of Finder and each of its
employees and agents and therefore may not be assigned by Finder to any third
person, firm, or corporation without the prior written consent of the Company.


(e) This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of the respective parties hereto.


(f) Notwithstanding anything to the contrary contained herein, expressed or
implied, it is expressly understood and agreed that Finder and its employees and
agents shall, at all times, be acting solely in its capacity as advisor to the
Company and as an independent contractor with respect to the Company and not as
an employee or agent of the Company.  Nothing contained in this Agreement shall
be construed to create a joint venture, partnership, association or other
affiliation, or like relationship, between the parties.  It is specifically
agreed that the relationship is and shall remain that of independent parties to
a contractual relationship and that Finder and its employees and agents shall
have no right to bind the Company in any manner without the written consent of
the Company.   In no event shall either party be liable for the debts or
obligations of the other except as otherwise specifically provided in this
Agreement.


(g) Finder represents and warrants that it has and will comply with all
applicable foreign, US federal and/or state securities laws and regulations,
including without limitations, blue sky laws, broker/dealer registration and
other requirements that may be applicable to Finder.


(h) Finder acknowledges and agrees that any material breach by it of this
Agreement’s covenants, representations and warranties hereunder shall, in
addition to any and all other remedies of the Company, result in the forfeiture
of any accrued and unpaid fees under Section 1 and the forfeiture or termination
of any Warrants to which Finder would otherwise be entitled under Section 1.


(i) This Agreement may be executed in any number of counterparts, including
facsimile signatures, which shall be deemed as original signatures. All executed
counterparts shall constitute one Agreement, notwithstanding that all
signatories are not signatories to the original or the same counterpart.


(j) All notices, demands or other communications given hereunder shall be in
writing and shall be deemed to have been duly given when delivered in person or
transmitted by facsimile transmission, email or on the third calendar day after
being mailed by United States registered or certified mail, return receipt
requested, to the addresses hereinabove first mentioned.


(k) Finder is not entitled to the Fee or payment of expenses if the Transaction
is not closed for any reason, including, but not limited to, the Company’s
decision to decline to close at any time.
 
 
3

--------------------------------------------------------------------------------

 

 
(l)  The monies earned and paid are not to be used for or promote any criminal
or illegal purposes and will not violate any US federal, state or city laws of
the United States of America or any international or foreign laws.




 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
latest date written below.


Sincerely,


ZMAX CAPITAL CORP.
 
PLACER DEL MAR LTD.
           
By: /s/ Shafiq Nazerali
 
By: /s/ Frank Terzo
           
Name: Shafiq Nazerali
 
Name: Frank Terzo
Title: President
 
Title: President
           
Date: May 1, 2014
 
Date: May 1, 2014






 
5

--------------------------------------------------------------------------------

 